Citation Nr: 1823531	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypothyroidism.

2. Entitlement to a compensable rating for erectile dysfunction.

3. Entitlement to service connection for a genitourinary disorder, claimed as deformity of the penis/scrotum.

4. Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service July 1968 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision and October 2012 notification letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These matters were previously before the Board in October 2014 and remanded for the issuance of a statement of the case.

The Veteran was originally denied service connection for hyperthyroidism in a March 2006 rating decision.  In the course of appealing the denial of this thyroid condition, the Veteran was afforded a VA examination in September 2008 that established he had a diagnosis of hypothyroidism, not hyperthyroidism, and provided an opinion that his hypothyroidism was not caused by his hypertension.  The Veteran was notified of VA's determination that his thyroid condition, hypothyroidism, was not secondary to his hypertension in a September 2008 supplemental statement of the case (SSOC), and he withdrew his claim for his thyroid condition in January 2009.  Thus, though previous Board decisions and the RO have treated the current claim of service connection for hypothyroidism as a new claim, it is more properly a claim to reopen, and the Board has characterized it accordingly.

The Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ) in July 2013 and November 2017, respectively.  Transcripts of these hearings are of record.

The issue of entitlement to service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for hyperthyroidism was initially denied in March 2006; and during the course of the subsequent appeal, the Veteran was provided with a determination that he had hypothyroidism that was not service-connected and not secondary to his service-connected hypertension.

2. The Veteran's previous appeal for a thyroid condition was withdrawn in January 2009.

3. Additional evidence received since the March 2006 rating decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the March 2006 decision and raises a reasonable possibility of substantiating the claim.

4. Resolving reasonable doubt in the Veteran's favor, it is reasonably shown by the record that he has a slight left tilt of the penis and abnormalities of the skin on his scrotum resulting in penis deformity with loss of erectile power.

5. The record does not show that the Veteran has any genitourinary disorder or additional deformity of the genitals separate from the deformity associated with his service-connected erectile dysfunction.



CONCLUSIONS OF LAW

1. The March 2006 rating decision that denied service connection for a thyroid condition is final and binding after the appeal of that issue was denied.  38 U.S.C. § 7105 (2012): 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.204, 20.1103 (2017).

2. New and material evidence has been received to reopen the issue of service connection for a thyroid condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for a 20 percent evaluation, but no higher, for erectile dysfunction are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2017).

4. The criteria for service connection for a genitourinary disorder, other than a penis deformity, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letters in December 2010, November 2011, and August 2012.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's post-service VA treatment records have been associated with the claims file.  Where the Veteran has either submitted or identified and authorized VA to obtain non-VA treatment records, those records have been associated with the claims file.  VA also assisted the Veteran by providing him with VA examinations to assess the nature and extent of his service-connected disabilities.

With regard to these records, the Board observes that additional VA treatment records and mental health VA examinations have been associated with the record since the last statement of the case or supplemental statement of the case was provided.  Ordinarily, these circumstances would require a remand so that the AOJ could evaluate these records and generate an appropriate supplemental statement of the case.  However, because these records do not have a bearing on the issues related to the Veteran's genitals, and the other claims are either fully favorable or remanded for other purposes, it is not necessary to remand this appeal to the AOJ for consideration of the recently received evidence.  38 U.S.C. §§ 7105, 5902, 5903, 5904 (2012); 38 C.F.R. § 19.37(b).

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II. Reopening of the Claim on the Basis of New and Material Evidence

As described in the introduction, the Veteran was originally denied service connection for hyperthyroidism in March 2006.  However, as the September 2008 VA examination conducted in order to develop that claim makes clear, the Veteran has hypothyroidism, not hyperthyroidism.  He was provided with a VA opinion and an SSOC that discussed the theory of service connection he was advancing with regard to hypothyroidism.  Thus, the Board finds that the hypothyroidism condition the Veteran is now claiming is the one denied in the March 2006 rating decision and the subsequent appeal of that claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

The Veteran did appeal the March 2006 by filing a notice of disagreement (NOD), but withdrew his appeal in January 2009.  A withdrawal becomes effective on the date it is received.  38 U.S.C. § 7105; 38 C.F.R. § 20.204(b)(3).  The withdrawal of an appeal also operates as a withdrawal of the NOD.  38 C.F.R. § 20.204(c).  Thus, the March 2006 decision with regard to service connection for the Veteran's thyroid condition became final one year after it was rendered.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.

In October 2010, the Veteran requested to reopen his claim for service connection for hypothyroidism.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 U.S.C. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Here, the evidence received since the March 2006 decision includes statements made by the Veteran, most particularly in his October 2012 NOD and in his November 2017 testimony before the Board.  In these submissions, the Veteran submits a theory not previously developed by VA.  He asserts that his hypertension condition, which had its onset during his active service, was the result of his hypothyroidism which was also present in service, but undiagnosed.  The Board finds that this evidence, if combined with VA assistance, specifically a VA opinion as to the accuracy of this etiological theory, provides a reasonable possibility of substantiating service connection.  Shade, 24 Vet. App. at 117-18.  Thus, the appeal to reopen the claim for service connection for hypothyroidism is granted and subject to further development on remand.

II. Increased Rating for Erectile Dysfunction

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently service-connected for erectile dysfunction, rated 0 percent, under Diagnostic Code 7522.  See 38 C.F.R. 4.115b.  He is also in receipt of special monthly compensation for the loss of use of a creative organ.  38 C.F.R. § 3.350(a)(1) (2017).  Under Diagnostic Code 7522, a 20 percent rating requires a deformity of the penis with loss of erectile power.  38 C.F.R. 4.115b.  This is the maximum schedular rating for this condition.  Id.

On December 2010 genitourinary VA examination, a slight left tilt of the Veteran's penis was documented.  The examiner who conducted the December 2010 VA examination reconsidered the slight left tilt of the Veteran's penis in April 2012 and opined that it was a condition that the Veteran was likely born with and unrelated to the his erectile dysfunction.

In a September 2012 statement submitted after his claim for an increased rating on the basis of a deformity of his genitals was denied, the Veteran described having a severe crook in his penis and stretched skin of his scrotum as a result of the surgery to implant a penis pump to restore his sexual function.

At his July 2013 hearing before the DRO, the Veteran testified that after the surgery he had no rigidity in the base of his penis, a crooked penis, and leathery skin on his scrotum.

On January 2017 VA examination, the Veteran reported that the skin on his scrotum had hardened and that his penis turned to the left when he had an erection.  The examiner explained that the Veteran had an abnormal penis, but no real deformity.  The examiner opined that there was no way to determine if the Veteran's penile deformity was proximately due to his prostatectomy without resorting to speculation.  The examination did not reveal a true deformity of the penis, and there was no way for the examiner to determine how the Veteran's penis appeared while it was erect because the Veteran could no longer achieve an erection.  The examiner also noted that the Veteran had a history of 3 surgeries on his penis for an internal penis pump that may have also led to an abnormality of the penis.

At the November 2017 Board hearing, the Veteran testified that all of his genital complaints began after he underwent a prostatectomy for his service-connected prostate cancer.  He explained that after the prostatectomy, he was no longer able to function sexually and had a penis pump implanted.  After he healed, he noted that his scrotum was stretched, misshapen, and felt leathery.

Based on this evidence, and resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the Veteran has a penis deformity with loss of erectile power, such that a 20 percent rating for his service-connected disability.  In particular, all the relevant examinations have acknowledged a leftward tilt to the Veteran's penis.  The Board acknowledges that the medical opinions have provided some contradictory indications as to whether the Veteran's leftward tilt of his penis represents a deformity, is the result of his surgeries to treat his prostate cancer-related sexual dysfunction, or was even diagnosable.  Nevertheless, the Board finds the facts that all examiners identified this leftward tilt and the Veteran's repeated statement that his penis began to tilt to the left and the skin on his scrotum was altered after his surgeries for prostate cancer and to treat his subsequent sexual dysfunction establish that it is at least as likely as not that the leftward tilt of his penis was caused by his erectile dysfunction or subsequent surgical treatment.  See Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J. concurring) (finding that lay persons are competent to testify as to symptoms they would be able to observe).

III. Service Connection for a Genital Deformity Not Associated with Erectile Dysfunction

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's claim in this matter has also been interpreted and developed as a claim for service connection for a genital deformity separate from his service-connected erectile dysfunction.  However, neither the Veteran, nor the record more generally, demonstrates the existence of any genitourinary disorder or deformity other than the penis deformity now accounted for by the 20 percent rating (granted in this decision) for erectile dysfunction (i.e., penis deformity with loss of erectile power).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show that the Veteran's service has resulted in any genitourinary disorder or genital deformity separate from the claim for erectile dysfunction during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, service connection for a genitourinary disorder, other than a penis deformity, is denied.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt doctrine does not apply where the evidence preponderates against a claim.  Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The appeal to reopen the claim for service connection for hypothyroidism is granted.

A 20 percent rating for penis deformity with loss of erectile dysfunction is granted, subject to the regulations governing payment of monetary awards.

Service connection for a genitourinary disorder, other than a penis deformity, is denied.


REMAND

As noted, the claim of entitlement to service connection for hypothyroidism requires a VA examination as to whether the Veteran's hypertension condition, which had its onset during service, indicates that the Veteran also had an undiagnosed hypothyroidism condition that was the underlying cause of his hypertension during his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for an opinion from an appropriate examiner with regard to the Veteran's hypothyroidism condition.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism had its onset during the Veteran's active service.  In this regard, the examiner should comment on any evidence the examiner finds relevant to the question, but should particularly address the Veteran's contention that his hypertension, which was onset during service, indicates that the Veteran had an undiagnosed hypothyroid condition during his service that led to his hypertension.  In the event the examiner determines that the opinion requested cannot be given without an additional examination, the Veteran should be scheduled for an appropriate examination.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If it remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


